Citation Nr: 9911535	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  94-19 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to July 
1977, and served in the Kentucky Army National Guard from 
June 1984 to September 1992.

This issue currently on appeal initially came before the 
Board of Veterans' Appeals (Board) on appeal from a November 
1993 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky, which 
denied service connection for a heart condition.  The Board, 
in March 1996, by means of a Remand decision, requested 
additional development of the evidence; specifically, to 
certify all of the veteran's dates of service.  Subsequently, 
the RO, by means of a June 1996 rating determination, again 
denied the veteran's claim for service connection for a heart 
condition.  

The veteran's claim for service connection for a heart 
disorder was again remanded by the Board in November 1997 in 
order so that additional development of the evidence could be 
undertaken.  Following the November1997 remand, the RO, as 
shown on a Supplemental Statement of the case (SSOC) sent to 
the veteran in August 1998, again denied the veteran's claim 
for service connection.  

The veteran was afforded a formal hearing before a member of 
the Board, and signatory of this decision, which was held at 
the RO in March 1994.


FINDING OF FACT

No competent medical evidence is of record which establishes 
the presence of a current heart disability which is related 
to service or any incident or event therein, nor is 
cardiovascular disease, to include hypertension, shown to 
have been manifested to a compensable degree within one year 
after active duty separation.  

CONCLUSION OF LAW

The veteran has failed to submit a well-grounded claim for 
entitlement to service connection for a heart disorder.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend, in essence, that 
entitlement to service connection for a heart disorder is 
warranted.  Specifically, it is contended that his current 
heart condition is related to a specific period of active 
duty for training.  In the alternative, it is contended that 
the veteran's heart condition including hypertension "could 
have" had its onset during his initial period of active 
service.  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A well-grounded claim is a plausible claim 
that is meritorious on its own or capable of substantiation.  
See Murphy, 1 Vet. App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the appellant 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1)  evidence of a current disability as 
provided by a medical diagnosis; (2)  evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3)  a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1998).  This means that there must be 
evidence of disease or injury during service, a current 
disability, and a link between the two.  Further, the 
evidence must be competent.  That is, an injury during 
service may be verified by medical or lay witness statements; 
however, the presence of a current disability requires a 
medical diagnosis; and, where an opinion is used to link the 
current disorder to a cause during service or a service-
connected disability, a competent opinion of a medical 
professional is required.  See Caluza, supra, at 504; Reiber 
v. Brown, 7 Vet. App. 513 (1995).

Service connection may be granted, in part, for "disability 
resulting from personal injury suffered or disease contracted 
in [the] line of duty...."  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  The disease entity for which service connection is 
sought must be "chronic" as opposed to merely "acute and 
transitory" in nature.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the disorder noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Where the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

Service connection may also be granted for a disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training, or for an injury 
incurred or aggravated while performing inactive duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
1991).

It is also noted that, in addition to the laws and 
regulations cited above, where the disability at issue is a 
form of cardiovascular disease, including hypertension, 
service connection can be granted on the premise that the 
disability at issue was manifest either in service or 
manifest to a compensable degree within one year after 
separation therefrom.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309, Part 
4 (1998).

A review of the veteran's service medical records shows that 
a Report of Medical Examination, dated in July 1968, at the 
time of the veteran's service enlistment, makes no mention of 
a heart disorder.  The veteran's blood pressure was measured 
at 98/64.  Other active duty blood pressure readings are 
noted as follows:  September 1974 (122/84); October 1974 
(118/48); and November 1974 (108/48).  The Report of Medical 
Examination at the time of the veteran's active duty 
separation, dated in May 1977, showed that clinical 
evaluation of his heart was normal, and, in addition, his 
blood pressure was measured at 142/98.  

A review of service medical records pertaining to the 
veteran's National Guard duty shows that a heart disorder was 
not found in June 1984; a blood pressure reading of 133/79 
was reported at that time.  An Emergency Care and Treatment 
report, dated on July 17, 1991, indicates that the veteran 
was treated for uncomfortable heart pressure.  The report 
noted that the veteran stated that he had had two mild heart 
attacks in the past three years.  Myocardial infarction (MI) 
was to be ruled out by the examiner.  After further review in 
July 1991, a diagnosis of non-obstructive "ASHD" 
(arteriosclerotic heart disease) was supplied.  A medical 
record, dated on July 22, 1991, showed a discharge diagnosis 
of exercise induced angina and no MI.  The clinical summary 
indicated that MI was ruled out by "EKG" 
(electrocardiogram) and enzyme testing.  

It is noted at this time that correspondence received from 
the National Personnel Records Center (NPRC) in May 1998 
indicated that the veteran's duty status on July 17, 1991, 
was "active service."  

Postservice medical evidence of record, concerning the 
veteran's claimed heart disorder, includes both private and 
VA records.  A discharge summary dated in February 1994, and 
noted to be from the Ohio County Hospital, shows that the 
veteran was admitted into the intensive care unit with severe 
chest pain.  Findings were noted to show that chest X-ray was 
normal, and cardiac enzymes were negative on multiple 
occasions.  The veteran was noted to have had sinus 
bradycardia on several occasions, but no evidence of acute 
infarction was mentioned.  The discharge diagnosis was angina 
pectoris.  

An October 1995 VA general medical examination report shows 
that the veteran, in addition to the above-discussed July 
1991 heart-related episode, indicated that he had been 
involved in a bus accident in August 1990 in which he had 
sustained no serious injuries.  The examiner indicated that, 
upon reviewing all of the veteran's records, there was no 
evidence of hypertensive cardiovascular disease.  The veteran 
complained of typical substernal chest pain with associated 
tightness.  He added that he had been told to wear 
nitroglycerine patches but does not because he cannot afford 
to purchase them.  The veteran added that he experiences, 
about twice per month, shortness of breath with occasional 
radiation into his left arm; he noted that he takes 
sublingual nitroglycerine which supplies prompt relief.  
Examination of the veteran's cardiovascular state revealed 
good tone qualities, and regular heart rate and rhythm.  No 
murmurs or friction rubs were noted by the examiner.  Carotid 
and peripheral pulses were normal.  Blood pressure was 
measured at 128/74 (sitting) and 120/70 (standing).  The 
diagnosis was, in pertinent part, angina pectoris due to 
coronary artery disease, stable at present.  

A September 1996 VA general medical examination report is 
also shown to be of record.  This report noted that the 
veteran's medical history had not changed much since his 
examination in late 1995.  The veteran continued to complain 
of occasional chest pain, maybe once a week, and usually upon 
exertion.  The veteran noted that this pain responds to 
Nitroglycerin.  The veteran also gave a history of 
claudication, that, with rest, goes away.  Cardiovascular 
examination showed regular rhythm, with no murmur or gallop.  
Carotids were clear, and were noted to be 2+ without bruits.  
Blood pressure was reported as:  138/76 (sitting); 134/76 
(recumbent); and 132/90 (standing).  The diagnosis, 
concerning the veteran's cardiovascular system, was history 
of angina pectoris, 1994; and history of non-cardiac chest 
pain, diagnosed in July 1991.  

The veteran was also afforded a VA general medical 
examination in March 1998.  As part of the "medical 
history" section, the examiner noted that the veteran was 
treated for some type of anginal chest pain and fast heart 
beat in which he was sent to Fort Gordon for a cardiac 
catheterization.  See discussion above, regarding July 1991 
treatment.  It was also noted that while the veteran was 
involved in a bus accident while traveling to Fort Campbell, 
Kentucky, he sustained no serious injuries as a result.  
Otherwise, no history of any known heart disease or 
hypertension was noted.  The veteran's main complaints were 
noted to be marked shortness of breath on slight exertion.  
The veteran denied any productive cough or chest pain other 
than occasional chest tightness, which, noted the examiner, 
was suggestive of angina.  Blood pressure was noted to be 
144/86 (sitting).  Cardiovascular examination showed that 
heart sounds were of good quality, and heart rate and rhythm 
was regular.  No murmur of friction rubs were noted.  Carotid 
peripheral pulses were normal.  The pertinent diagnosis was 
coronary artery disease with angina pectoris, stable, 
minimal.  

A VA respiratory examination was afforded the veteran in 
March 1998.  The report contained a diagnosis of chronic 
obstructive pulmonary disease.  An accompanying X-ray report 
showed mild hyperinflation and parenchymal scar.  The 
veteran's heart was noted to be within normal limits.  No 
active process or change was noted from examination in 
October 1995.  

As noted above, the veteran was afforded a hearing before a 
member of the Board at the RO in March 1994.  During the 
course of this hearing, the veteran testified that he 
exhibited fluctuating problems associated with high blood 
pressure during both his active period of duty as well as 
during his National Guard duty.  (See p. 3 of transcript).  
He also testified in detail regarding the above-discussed 
angina-related episode of July 1991.  (See pgs. 4-8 of 
transcript).  He added that he was found medically unfit for 
retention in the National Guard in June 1992.  (See p. 14 of 
transcript).  In addition, he testified that he was treated 
at a private hospital in February 1994 for complaints of 
chest pain, which turned out to be actually symptomatology 
manifested by an ulcer.  (See p. 15 of transcript).  He noted 
that he was subsequently given Nitroglycerin patches which 
relieved his symptoms of shortness of breath and chest 
heaviness.  (See p. 16 of transcript).  Upon questioning by 
the Board member, the veteran testified that he had his onset 
of his heart disorder during his period of active duty for 
training in July 1991.  The veteran acknowledged that while 
he informed treating medical personnel that he had previously 
had two mild heart attacks in the last three years during 
this July 1991 treatment, he indicated that these episodes 
may have been symptoms of gastritis.  (See p. 17 of 
transcript).  In fact, he added that, to the best of his 
knowledge, he did not have a heart attack prior to July 1991.  
(See p. 18 of transcript).  

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 
supra.  Lay assertions of medical causation, or 
substantiating a current diagnosis, cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. § 
5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.  
While the veteran is competent to describe having suffered 
from heart-related problems, to include high blood pressure, 
in service, a diagnosis and an analysis of the etiology 
regarding such complaints requires competent medical evidence 
and cannot be evidenced by the veteran's lay testimony.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In this case, there is no competent evidence that the veteran 
currently suffers from a heart disorder which can reasonably 
be shown to be related to either his period of active service 
or to his National Guard service.  No competent medical 
professional has furnished evidence supportive of the 
veteran's allegations that his heart-related problems, 
including high blood pressure, have any relationship to his 
above-described periods of duty.  While the Board recognizes 
the elevated blood pressure reading taken of the veteran at 
his active duty separation examination in 1977, it is noted 
that hypertension was not diagnosed at that time.  
Furthermore, it is noted that the evidence of record fails to 
show that the veteran was diagnosed with either a 
cardiovascular-related problem or hypertension within one 
year of his 1977 active duty separation.  Additionally, the 
postservice medical records contain no definitive finding or 
diagnosis of any disability resulting from any event 
occurring during either the veteran's period of active duty 
or during his National Guard duty.  In essence, while the 
veteran has alleged that he has a heart disability as a 
result of his July 1991 active duty of training period, the 
Board must emphasize that the medical and other probative 
evidence fails to demonstrate that his current heart disorder 
is connected in any manner to his period of active duty for 
training.

Consequently, in the absence of any competent evidence 
linking a current heart disorder to service, the claim is not 
well-grounded.  Caluza, supra.  Accordingly, there is no duty 
to assist the veteran in any further development of his 
claim.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992), 
Murphy, supra.  Further, the Board views the information 
provided in the March 1994 Statement of the Case, August 1998 
Supplemental Statement of the Case, and other correspondence 
from the RO, sufficient to inform the veteran of the elements 
necessary to complete his application for service connection 
for a heart disorder.  Moreover, the veteran has not put the 
VA on notice of the existence of any specific, particular 
piece of evidence that, if obtained, might make the claim 
well-grounded.  Robinette, supra.

(CONTINUED ON NEXT PAGE)

The Board notes that the veteran is always free to submit new 
and material evidence to reopen the claim for entitlement to 
service connection for a heart disorder, such as medical 
evidence tending to show that he currently has such a 
disability which is related to service or an event therein.


ORDER

Entitlement to service connection for a heart disorder is 
denied.  



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

